This appeal is from a forfeited bond judgment. The record is before us without briefs being filed either in this court or in the trial court as required by law. The rule has been laid down uniformly that appeals from judgments on forfeited bail bonds will be dismissed where no briefs, as required by Rule No. 102 of the district and county courts, and Rule 29 of the Civil Courts of Appeals, have been filed in the court below nor in the Court of Criminal Appeals. Frost v. State, 57 S.W. Rep., 669; Heiman v. State, 70 Tex.Crim. Rep.; Thetford v. State, 169 S.W. Rep., 1152. Statement of facts and briefs for appeal are governed by the same rules that apply to civil cases. Emmons v. State,34 Tex. Crim. 98; Blain v. State, 34 Tex.Crim. Rep.; Jay v. State, 34 Tex.Crim. Rep.; Morse v. State,39 Tex. Crim. 566. This is also covered by Articles 497 and 962 of the Code of Criminal Procedure. Article 962 reads as follows: "In the cases provided for in the two preceding articles, the proceedings shall be regulated by the same rules that govern the other civil actions where an appeal is taken or a writ of error issued out." To the same effect is Art. 497.
There being no brief in the case and nothing to show that a brief has been filed in the trial court as required by law, the judgment will be dismissed for want of jurisdiction in this court.
Dismissed. *Page 314